DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6,7,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2008223616 Yoshioka (see 10/16/20 IDS and 210419 JP 2008-223616,A Yoshioka English machine translation).
In Re 1-4,6,7,10-12 Yoshioka teaches 
1. A fuel injection control device for an internal combustion engine (title fig 1 abstract) including a blow-by gas recirculation device (45) configured to return blow-by gas into an intake passage, 5wherein the fuel injection control device is configured to: 
determine a dilution ratio (FO) which indicates how much lubricating oil of the internal combustion engine is diluted with unburned fuel mixed in the lubricating oil; and 

  wherein the fuel injection control device reduces the subtractive fuel amount to be applied to the fuel supply as the accumulated number increases15 (claim taken as time increases total fuel injected increases, step 725 references fig 9 which increases correction factor K1 as cooling water increases overtime to increase fuel injection quantity as time increases during startup).
3. The fuel injection control device for an internal combustion engine, according to claim 1, 20wherein, in the fuel reduction control, the subtractive fuel amount to be applied to the fuel supply is modified (figs 8-9) depending on the dilution ratio (FO) and a temperature of cooling water (THW) for the internal combustion engine.  
4. The fuel injection control device for an internal combustion engine, according to 25claim 1, 33wherein, in the fuel reduction control, the subtractive fuel amount to be applied to the fuel supply is modified depending on the dilution ratio (FO) and depending on whether the cooling water is circulated through the internal combustion engine during a previous stop (the cooling water is not circulated through the ICE during stop which affects cooling water temperature to stay higher than if it was actively forced through heat exchangers) of the internal combustion engine.  
6. The fuel injection control device for an internal combustion engine, according to claim 1, 15wherein, in the fuel reduction control, the subtractive fuel amount to be applied to the fuel supply is set 
7. The fuel injection control device for an internal combustion engine, according to claim 3, 20wherein, in the fuel reduction control, the subtractive fuel amount to be applied to the fuel supply is set to a greater value (taken as fuel injected reduced as dilution ratio greater and water temperature higher) as the dilution ratio is greater (fig 9 correction factor K1 is reduced as FO increases, para 66 last line) and as the temperature of the cooling water for the internal combustion engine is higher (fig 8 staf decreases as cooling water temperature increases, para 94).  
10. The fuel injection control device for an internal combustion engine, according to claim 1, wherein, in the fuel reduction control, the subtractive fuel amount to be applied to the fuel supply is modified depending on the dilution ratio (FO) and a temperature of the 20lubricating oil (fig 11 temperature of lube oil determines correction factor K2 step 1005).  
11. The fuel injection control device for an internal combustion engine, according to claim 10, wherein, in the fuel reduction control, the subtractive fuel amount to be applied to 25the fuel supply is set to a greater value (taken as decreased fuel injection quantity) as the dilution ratio is greater (fig 9 correction factor K1 is reduced as FO increases, para 66 last line) and as the temperature 35of the lubricating oil of the internal combustion engine is lower (fig 9 for a constant lube oil dilution rate as cooling water temperature at startup decreases K1 decreases, cooling water temperature at startup taken as directly correlated to lube oil temperature as startup due to fundamentals of heat transfer, paras 63-66,85-86).  
In Re 12 and 13, claims 12 and 13 rejected in view of in re 1 as taught by Yoshioka as described above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008223616 Yoshioka (see 10/16/20 IDS and 210419 JP 2008-223616,A Yoshioka English machine translation) in view of Kodama US 2016/0333820.
In Re 5, Yoshioka further teaches the previous stop of the internal combustion engine (210), the subtractive fuel 10amount (STAF) to be applied to the fuel supply is modified depending on the dilution ratio (FO figs 5,9) and a duration of the previous stop (paras 84-86 fig 11 discuss duration of stop impacts fuel oil dilution ratio) of the internal combustion engine, in the fuel reduction control.  
Yoshioka does not teach however Kodama teaches when the cooling water is circulated through the internal combustion engine during stop (abstract, paras 55).  Yoshioka further teaches water circulation during stop garners appropriate temperature of engine to prevent fuel oil blow by condensation deposits (paras 4-7,67-68).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yoshioka’s cooling water circulation to stopped engine to prevent undesirable fuel oil blow by deposits.
In Re 8, Yoshioka further teaches, in the fuel reduction control, the subtractive fuel amount (STAF) to be applied to the fuel supply is set to a value which is greater as the dilution ratio is greater (taken as fuel injected reduced as dilution ratio greater, fig 9 correction factor K1 is reduced as FO increases, para 66 last line).
Yoshioka does not teach however Kodama teaches when the cooling water is circulated through the internal combustion engine during stop (abstract, paras 55).  With cooling water circulated through multiple heat exchangers during stop the cooling water temperature falls (paras 64-68).  Yoshioka further teaches water circulation during stop garners appropriate temperature of engine to prevent fuel oil blow by condensation deposits (paras 4-7,67-68).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the (AIA ) to add Yoshioka’s cooling water circulation to stopped engine to prevent undesirable fuel oil blow by deposits and modify Yoshioka’s fuel injection quantity to be less during shutdown water circulation due to high fuel oil dilution rate of colder engine and have greater fuel injection quantity during non-circulation shutdown due to warmer engine.
In Re 9, Yoshioka further teaches the subtractive fuel amount to be applied to the fuel supply is set to a value which is greater as the dilution ratio is greater (taken as fuel injected reduced as dilution ratio greater, fig 9 correction factor K1 is reduced as FO increases, para 66 last line), and which is smaller as the duration for which the internal combustion engine stops operation is longer (taken as fuel injected increases when stop is longer, paras 68-69), in the fuel reduction control.  
Yoshioka does not teach however Kodama teaches when the cooling water is circulated through the internal combustion engine during the previous stop of the internal combustion engine (abstract, paras 55).  Yoshioka further teaches water circulation during stop garners appropriate temperature of engine to prevent fuel oil blow by condensation deposits (paras 4-7,67-68).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yoshioka’s cooling water circulation to stopped engine to prevent undesirable fuel oil blow by deposits.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Applicant argues that the claimed feature “the fuel injection control device reduces the subtractive fuel amount” is not met by Yoshioka and further that the Office takes this claim limitation to be constructed as merely requiring “that as time increases total fuel injected increases.”  However, examiner finds applicant has not considered the prior art as a whole nor the rejection as a whole and has neglected claim mapping of “step 725 references fig 9 which increases correction factor K1 as 
Applicant states that “in all fuel systems, the more time that passes, the more fuel is injected” which is unsupported by original instant specification nor is further explanation, reasoning, or evidence provided for this statement.  Further examiner finds it is unclear how this statement pertains to the instant claims at issue.  
Applicants remaining arguments are moot as they depend on the above refuted arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747